UNITED STATES DISTRICT COURT FOR THE
SOUTHERN DISTRICT OF FLORIDA
Miami Division

Case Number: 19-20878-CIV-MORENO
DARWIN JOEL RUIZ JIMINEZ,

Plaintiff,
VS.

FRANCISCO ACOSTA, EVERGLADES C.L,
WARDEN, in individual capacity, et. al.,

Defendants.
/

 

ORDER OVERRULING OBJECTIONS TO THE REPORT AND RECOMMENDATION
AND ORDER DENYING MOTION FOR RELIEF FROM JUDGMENT

THIS CAUSE came before the Court upon the Plaintiff's Objections to the Magistrate’s
Report and Recommendation (D.E. 45), filed on February 6, 2020, and the Plaintiff's Motion for
Relief from Judgment (D.E. 46), filed on March 9, 2020.

THE COURT has considered the objections, the motion for relief from judgment, the
pertinent portions of the record, and is otherwise fully advised in the premises.

At the outset, it appears that the Plaintiff's objections were timely filed even though the
Court received them after affirming and adopting the Report and Recommendation. The clock for
the Plaintiff to file objections started ticking when he was “served with a copy” of the Report and
Recommendation. See S.D. Fla. Local Magistrate Rule 4(b) (“Any party may object to a
Magistrate Judge’s proposed findings, recommendations or report .. . within fourteen (14) days
after being served with a copy thereof... .”) (emphasis added). The Plaintiff asserts that he
received the Report and Recommendation on January 27, 2020 (see D.E. 45 at 2), and so his

deadline to file objections would have been February 10, 2020. Although the docket shows the

 
Objections were filed on February 6, 2020, this was just the day the Clerk of Court uploaded the
Objections to the docket. Under Houston v. Lack, the Objections are treated as being filed on
January 31, 2020, the day the Objections were signed and dated by the Plaintiff, and delivered to
prison officials. 487 U.S. 266, 276 (1988) (ruling that a pro se prisoner’s filing is considered filed
“at the time [the] petitioner delivered it to the prison authorities for forwarding to the court clerk”).
So assuming that the Plaintiff was served on January 27, 2020, the Objections would be timely
filed. In any event, the Court will treat them as such.

Turning to the merits, the Objections present a single argument: because the Plaintiff was
transferred to multiple institutions over the past few months, he did not receive “many of the
documents listed on the court’s docket,” including “a copy of Defendant Lovett’s motion to
dismiss or a copy of [the] court’s order directing him to respond to the motion to dismiss.” (D.E. 45
at 1.) The Objections also state that the Plaintiff “is requesting the institutional mail logs to provide
proof of [his] claim.” Jd.

Here, the Court is not persuaded by the Objections. First, this Court already addressed and
rejected the Plaintiff's conclusory assertions that he has not received certain case documents.
Specifically, the Court ruled that although the Plaintiff claimed that he had not received any
document from the Court since October 14,2019, “this conclusory assertion, absent any
supporting documentary or affidavit evidence, [did] not alter the Court’s analysis and ruling.”
(See D.E. 42 at 3 n.1.) The reason the Plaintiff's argument did not impact the Court’s ruling was
because—even accounting for the documents the Plaintiff claimed that he did not receive—the
Plaintiff was “on notice of Magistrate Judge Reid’s August 7, 2019 order that ordered the Plaintiff
to provide the full name, title, badge number, and physical description of the John Doe Defendants

by September 13, 2019 (D.E. 17); and the Plaintiff was on notice of Magistrate Judge Reid’s

 
September 10, 2019 order that gave the Plaintiff an October 10 deadline to file an amended
complaint (D.E. 30).” Jd. Despite being on notice, the Plaintiff did not file any responsive
pleadings. Jd.!

Second, the Plaintiff's argument is rebutted by the record before the Court. In pro se
prisoner cases, every document filed in a case is mailed to the prisoner. When documents are not
successfully delivered, the Court receives a “Notice of Undeliverable Mail,” which is filed on the
case docket. The docket for this case, however, does not show any notice of undeliverable mail
for Defendant Lovett’s motion to dismiss, Magistrate Judge Reid’s order directing the Plaintiff to
respond to the motion to dismiss, or any other documents filed in the time since the Court adopted

the May 2019 Report and Recommendation.’

 

' The Plaintiffs Motion for Relief from Judgment notes that he was transferred multiple times since
the start of this case. (D.E. 46.) Specifically, the Plaintiff says that he was transferred: (1) from Okaloosa
C.I to Taylor C.I. in July of 2019; (2) from Taylor C.I. to Jackson C.I. in November 2019; and (3) from
Jackson C.I. to Northwest Florida Reception Center in December 2019. Jd. The Court notes that the first
and third address changes were reflected on the docket through notices of address change filed by the
Plaintiff in July 2019 and January 2020, respectively. (See D.E. 15, 39.) The Court also notes that every
document entered on the docket was sent to the correct last known address of the Plaintiff, based on each
respective notice of address change. Indeed, the notices of filing for Defendant Lovett’s Motion to Dismiss,
filed on October 22, 2019, and Magistrate Judge Reid’s Order Instructing Pro Se Plaintiff Concerning
Response to Motion to Dismiss, entered on October 23, 2019, correctly list the Plaintiff's address as
Taylor C.I.

The Plaintiff did not, however, file a notice of address change after he was transferred from Taylor
C.I. to Jackson C.I. in November 2019. The Plaintiff does not state the precise day that he was transferred,
but during that time, only three documents were entered on the docket: (1) the Plaintiff's Motion for
Appointment of Counsel (D.E. 36), filed on November 1, 2019; (2) the Paperless Order Denying Plaintiff's
Motion for Appoinment of Counsel (D.E. 37), also filed on November 1, 2019; and (3) the Report and
Recommendation (D.E. 38), filed on January 8, 2020. Notably, the Plaintiff's Objections and Motion for
Relief from Judgment do not contest having received these documents. And indeed, the Plaintiffs
Objections were filed in response to the Report and Recommendation, thus proving that the Plaintiff
received the Report and Recommendation despite the transfer to a new facility.

So, taking the transfers into consideration while reviewing the entire docket, the fact remains that
the Plaintiff was on notice of his deadlines to provide more information about the John Doe Defendants and
to file an amended complaint. To date, the Plaintiff still has not filed responsive documents to either.

2 Magistrate Judge Reid explained similarly in an order on January 21, 2020: “[rleview of the
court’s docket . . . reveals that the court’s order [on the motion for appointment of counsel] . . . was never
returned as undeliverable” and that the Plaintiff offered “no objective proof, other than his own self-serving
declaration, not properly sworn to under penalty of perjury, that he never received the court’s October 2019
order that he respond to the defendant’s motion to dismiss. This order was also not returned as

-3-

 
Finally, even if the Court accepts the Plaintiff's conclusory assertions that he did not
receive the motion to dismiss or the order requiring a response, the Court did not dismiss this case
without prejudice only because the Plaintiff did not respond to Defendant Lovett’s motion to
dismiss. Indeed, that motion was never granted by default. Rather, the Court dismissed the case
without prejudice because the Plaintiff failed to prosecute his case by failing to cure the pleading
deficiencies that were specifically identified in the May 2019 Report and Recommendation. As
the order of dismissal without prejudice noted, “more than 5 months [had] passed” since the
Plaintiff was granted leave to cure those pleading deficiencies, but he failed to do so “despite the
opportunity given by this Court (D.E. 16), and a second opportunity granted sua sponte by
Magistrate Judge Reid (D.E. 30).” (D.E. 42 at 2.) To date, the Plaintiff still has not cured the
pleading deficiencies.*

For all these reasons, it is

ADJUDGED that the Plaintiffs Objections (D.E. 45) are OVERRULED and no
certificate of appealability shall issue. It is also

ADJUDGED that the Plaintiff's Motion for Relief from Judgment (D.E. 46) is DENIED

We

of March 2020.

and no certificate of appealability shall issue.

DONE AND ORDERED in Chambers at Miami, Florida, this

EE.

FED A. MORENO
TED STATES DISTRICT JUDGE

 

 

 

undeliverable by the United States Postal Service ....” (See D.E. 40.) On this basis, Magistrate Judge
Reid ruled that “[o]n this record, [the Plaintiff] ha[d] not demonstrated cause to overcome his failure to
properly litigate this case and to comply with court orders.” (D.E. 41 (correcting scrivenor’s error in D.E.
40).)

3 In addition to dismissing the case without prejudice for failing to cure the pleading deficiencies,
the Court noted that the Plaintiff also “failed to respond to both a court order requiring him to provide
additional information to identify the John Doe Defendants, and to Defendant Lovett’s Motion to Dismiss.”
(D.E. 42 at 2 (citing D.E. 17, 35).)

-4-

 
Copies furnished to:
United States Magistrate Judge Lisette M. Reid
Counsel of Record

Darwin Joel Ruiz Jiminez

H16830

Northwest Florida Reception Center
Inmate Mail/Parcels

4455 Sam Mitchell Drive

Chipley, FL 32428

Pro Se

 

 

 
